Citation Nr: 1812968	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1964 to July 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
While the Veteran only expressed disagreement with the RO's denial of his claim for service connection for PTSD, the Board notes that he also claimed service connection for depression, anxiety and insomnia. Thus, it appears that the Veteran is unsure as to his exact diagnosis.  The Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an acquired psychiatric disorder, to include PTSD. More specifically, the Veteran has claimed that he experiences nightmares and an inability to sleep as a result of him repeatedly seeing severely injured soldiers being evacuated from Vietnam during his active duty service.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) received in July 2015.  The Veteran has not yet been afforded a VA examination for the purposes of determining whether he has any acquired psychiatric disorders or the etiology of any that are diagnosed.
Given the Veteran's reported history, the Board finds that an examination is "necessary" in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  

Additionally, the Veteran stated in February 2017 that he had an appointment to be seen for PTSD at the Victorville, California Community Based Outpatient Clinic (CBOC).  Thus, updated VA treatment records should be sought, obtained and associated with the Veteran's claims file before the VA examination is conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for acquired psychiatric disorders, including any from the Victorville CBOC.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to 38 C.F.R. § 3.159(c).

2.  After the above, schedule the Veteran for a VA examination to evaluate the nature and etiology of any acquired psychiatric disorders.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual or individuals designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of such conditions.  All necessary special studies or tests must be accomplished.

The examiner must first provide diagnoses for all currently and previously diagnosed psychiatric disorders found.  If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the claimed stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and any claimed in-service stressors.  In providing such opinion, the examiner should consider, and discuss as necessary, the Veteran's claim that he experiences nightmares and an inability to sleep as a result of him repeatedly seeing severely injured soldiers being evacuated from Vietnam during his active duty service. 

If a PTSD diagnosis is not appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder other than PTSD is related to the Veteran's military service.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




